Title: Abigail Adams to George Cabot, 17 June 1798
From: Adams, Abigail
To: Cabot, George


          
            Dear sir
            June 17 1798
          
          I received yesterday your favour of June the 9 with its inclousure, as well as a former Letter, which I felt too much dissapointed to replie to. I have read the sermon with much pleasure and satisfaction. the Paralell drawn between the Jewish Nation, previous to & during the administration of Nehemiah is striking indeed and our own situation at this time as portraid by the ingenious pen of mr Porter, whose discources have always given me pleasure. I am indebted to the Clergy and some other Friends for having sent me a valuable collection of sermons deliverd on the day, mr Porters being the Eleventh, all of them breathing exhibiting a Spirit of pure Religion and true Patriotism, tho deliverd by different Religious Sects. I shall

    preserve them in a vol’m as a specimin to futurity of the Liberal candid, firm and independant spirit which has distinguishd animateed the Clergy of America during the Revolution in which they bore a conspicuous part, and are not less distinguishd in the Present contest.
          whilst on that day, sit apart for National Humiliation & Suplication, the Heart of every true American was lifted up to the Great Ruler of Kingdoms & Nations, for the safety and protection of his Country. the more Enlightned mr Giles of Virgina, celebrated it as a festival by Barbacuing one of his excellent fellow Creatures and inviting his Friends to share the Feast.
          Mr Stoddard is arrived, and is to dine with us this day. he must possess much skill and industery, as well as a thousand many amiable qualities to fill the office with satisfaction to the public after they had fixd their minds upon one, whose abilities every one considerd as fully competant to the duties of it, except himself—
          Mr stodard is said by those who know him to be an amiable Man, and for a southern Man, A Man of activity & industery— he will have one advantage over a Northern Man that he will not be scarified and dissected anatomized & parilized, by his Southern Brethren, as a Bold active son of the North Would.
          I know not when Congress will rise. the President received yesterday a private Letter from Mr Gerry of the 24 March—in which are these words, we shall all leave Paris in a few days, unless it should be agreed upon that I should remain to wait for dispatches from our Government. in that case I shall consider myself as a mere cypher, without any power to act. tho I cannot think it to have been the duty of our Envoys to drink any deeper of the cup of humiliation, by one of them remaining to this hour. I am glad to be able to say from mr Gerry himself, that he shall not take upon himself any responsibility.
          Present my best Regards to mrs Cabot, and tell her, I know not how to forgive her Husband for declining a Station, which he was thought fully adequate to. the compensation I know is very inedequate to the services required, but we must serve our Country for Nought, fully repaid say our fellow citizens by the honour of it— in such times as the present, every man should lend his Aid, but in our days of prosperous tranquility, the Laburoer is worthy of his hire. Merit ought to be rewarded and talants secured to the publick by a Generous support.
          
          The President, would envy you Your retirement and tranquility, if he did not esteem you as a very deserving Man. he therefore with no small reluctance leaves You to the enjoyment of your shades, for the Present—and joins in the same assurences of Regard with I subscribe your Friend
          
            AA
          
        